Citation Nr: 0523497	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-02 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
aggravation of amputation of 2nd, 3rd, and 4th digits at 
proximal interphalangeal joints of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   

The veteran testified before the undersigned at the RO in 
August 2005.  The Board has granted the appellant's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The record shows that a disability of amputation of 2nd, 
3rd, and 4th digits at proximal interphalangeal joints of the 
left hand pre-existed the veteran's active military service 
and did not undergo increase in disability or chronic 
aggravation during service.  

3.  An arthritis disorder did not have an onset during active 
military service, or within a year thereafter.  There is no 
medical evidence of an etiological relationship between the 
arthritis of the 2nd, 3rd, and 4th digits of the left hand and 
active duty.  


CONCLUSION OF LAW

The veteran's pre-existing amputation of 2nd, 3rd, and 4th 
digits at proximal interphalangeal joints of the left hand 
did not undergo aggravation or increase in disability during 
active service, and arthritis of the 2nd, 3rd, and 4th digits 
was not incurred in active service; nor can it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131, 1132, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2004); VAOPGCPREC 3-03 (July 16, 2003); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2004). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record potentially relevant to this claim, which consists of 
service medical records; VA and private treatment records 
from March 1992 to February 2003; the veteran's contentions 
and the transcripts of an RO hearing in August 2000 and a 
Board Video-Conference hearing before the undersigned in 
August 2005.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issue here.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2004).  However, where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service. 


Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability.  Pertinent to this 
case is the holding that:

. . . [I]f a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a 
claim for service connection for that disorder, 
but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that 
case section 1153 applies and the burden falls on 
the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

The service medical report of a February 1945 induction 
examination confirms that the amputation condition was 
existing prior to service.  On examination at that time, the 
report noted a finding of amputation of the 2nd, 3rd, and 4th 
fingers on the left hand distal to the proximal 
interphalangeal joint.  Under the circumstances, as the 
amputations were noted on entry to service, pursuant to 
statutory provisions discussed above, the veteran is not 
entitled to the presumption of soundness with respect to the 
amputations at the time of his entry into service.  That is, 
the entrance examination report documents a disability of 
amputation of the 2nd, 3rd, and 4th fingers on the left hand 
distal to the proximal interphalangeal joint.  Thus, the 
issue becomes whether the condition was aggravated during 
service. 

The veteran has essentially claimed that he had a preexisting 
multiple-finger amputation disability which was aggravated 
during service.  Specifically, he claims that the aggravation 
resulted from doing his tasks of changing heavy tires, and 
later carrying heavy crates by cleats using only his 
fingertips; both of which resulted in nerve damage in the 
three fingers.  As noted above, since he is not entitled to 
the presumption of soundness, he carries the burden of 
showing the preexisting condition was aggravated by service.  
Otherwise, the claim fails and service connection is to be 
denied.  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

As to whether increased disability occurred during service, 
the veteran's service medical records show no clinical 
evidence indicating any injury or disease involving the left 
hand including the relevant three fingers.  These records 
show no indications of any complaints, or findings or other 
medical evidence indicating any relevant injury or problems 
otherwise.  The December 1946 report of examination prior to 
discharge shows that on examination the veteran had 
amputations of the 1st and 4th fingers at the distal joint, 
and 3rd finger just proximal to the distal joint, of the left 
hand, with a tender spot of the top of the 4th finger.  
Neurological evaluation was normal.  Evaluation of the skin 
noted the amputations. 

After service, the claims file contains VA treatment records 
dated from March 1992 to November 2001.  Although a March 
1992 X-ray report noted the amputations, that report contains 
no evidence of arthritis or other osseous or articular 
abnormality.  The first indication of any pathology 
associated with the three finger amputations--arthritis and 
pain symptoms--is in August 2001, when the veteran was found 
to have arthritis and minimal pain with gross grasp.

Subsequently, a February 2003 report of private treatment 
contains X-ray findings of very mild arthritis of the PIP and 
MP joints of the index, middle, and right fingers of the left 
hand; and an assessment of amputations of index, middle, and 
ring finger from 1942 with current symptomatic neuroma of the 
left ring finger and intrinsic tightness of the ring and 
middle fingers.

The issue in this case is whether during service any 
preexisting disease underwent aggravation, resulting in 
additional disability.  The crux of this claim is whether 
there is a basis to find that the current problems of 
arthritis, and neuroma and intrinsic tightness, are 
indicative of a problem aggravated as a result of active 
service.  In general, any evidence of a cause-effect nexus 
between service and a claimed disorder must be medical.

The Board concludes that the pre-existing problem involving 
the three fingers of the left hand did not undergo chronic 
aggravation beyond a normal progress of the disorder during 
active service.  The evidence against finding aggravation 
beyond a normal progress of the disorder amply outweighs that 
favoring aggravation.  

In the February 2003 treatment report, the examiner opined 
that it is conceivable that the neuroma of the left ring 
finger and intrinsic tightness of the ring and middle fingers 
developed during service in the very distant past.  In this 
connection, however, the examiner also stated that the 
timeframe, in which the veteran did not have difficulty in 
his fingers from the distant past until 1990 when symptoms 
became much worse, was unexplainable

The Board concludes that this opinion is too speculative in 
nature to warrant granting service connection.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  As such, the 
2003 opinion that it is "conceivable" that the neuroma and 
tightness condition began in service, is of limited probative 
value.  Moreover, the examiner also found the lengthy 
timeframe between service and symptomatology to be 
unexplainable.

In this connection, the Board notes that the earliest post-
service medical evidence related to the fingers of the left 
hand is dated well over 45 years after conclusion of active 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service); Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that absence of evidence may be 
considered as one factor in rebutting the aggravation issue 
with respect to 38 U.S.C.A. § 1111 presumption of soundness).  
The lengthy post-service period devoid of evidence of 
continuity of symptomatology and treatment, while not 
dispositive, is significantly probative and weighs heavily 
against the claim.  

Furthermore, again, while not dispositive as to whether 
aggravation might have taken place, evidence that the veteran 
did not complain of finger problems in service, with the 
minor exception that he complained at discharge of a tender 
spot of the top of the 4th finger, with no abnormal 
neurological findings at that time, taken into consideration 
with other evidence of record, is also significantly 
probative evidence that aggravation likely did not occur.  

In light of the foregoing, the Board finds that the evidence 
shows that no aggravation occurred to a preexisting 
disability of amputation of the 2nd, 3rd, and 4th fingers on 
the left hand distal to the proximal interphalangeal joint.  
Accordingly, service connection is not warranted unless the 
veteran can present evidence that the pre-existing amputation 
problem itself, as opposed to symptoms or even temporary 
exacerbation, did in fact undergo chronic worsening during 
active duty.  The record does not present such evidence.     

Further, while aggravation has not been shown, the Board also 
has considered another alternative theory upon which service 
connection could be based.  Service connection may be 
permitted on a presumptive basis with evidence of a definite 
diagnosis of arthritis, manifested to a compensable degree 
(10 percent) within one year after discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2004).  However, there is 
no evidence of this in service or within one year of service.  
Further, no opinion or other competent medical evidence has 
been submitted showing that any arthritis involving the 
fingers of the left hand is related to his service.

Under these circumstances, the Board must conclude that the 
claim for service connection for residuals of aggravation of 
amputation of 2nd, 3rd, and 4th digits at proximal 
interphalangeal joints of the left hand, must be denied.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2004).

II.  Veterans' Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.


In letters dated in August 2001 and July 2003, and in the 
statement of the case and supplemental statement of the case, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was not afforded medical examination to obtain 
an opinion as to whether his condition was aggravated by 
service.  However, as discussed in detail above, the burden 
to show such aggravation lies with the claimant, and since he 
has not carried that burden, it cannot be said that VA has 
any further duty to assist him in developing the claim.  As 
for the current arthritis, that condition is not actually 
shown in the service medical records, nor does the veteran 
claim arthritis was diagnosed during service, so VA's duty to 
assist by obtaining a medical opinion also does not extend to 
this portion of his claim.  Cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) ("Because some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for residuals of aggravation of amputation 
of 2nd, 3rd, and 4th digits at proximal interphalangeal joints 
of the left hand is denied.


	                        
____________________________________________
	MICHELLE L. KANE 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


